DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 11/08/2021 has been entered. Claims 20-26 have been newly added. Thus claims 1-26 are currently pending, claims 14-19 have been withdrawn from consideration and claims 1-13 and 20-26 are under current examination.

Withdrawn Rejections
	Upon further consideration, the examiner notes that in Zhang I, the pyrogallarenes are used as sequestering agents by treating the pyrogallarenes in dimethylformamide (DMF)/acetonitrile (MeCN) and that water is used only to explore the solubility of the metal–organic nanocapsules after sequestering. Thus the 102(a)(1) rejection as being anticipated by Zhang I and the 103 rejection over Zhang I have been withdrawn.

Newly Applied Claim Objections
Claims 13, 20-21, 24 and 26 are newly objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Maintained and Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 10-11 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang II (Zhang, C. et al. “Self-assembly of magnesium-seamed hexameric pyrogallol[4]arene nanocapsules” Chem. Commun., 2017, 53, 4312). The rejection has been set forth in the Office Action 08/17/2021 and is reiterated herein.
Regarding Claims 1-4 and 10-11, Zhang II teaches a method for using the C-propylpyrogallol[4]arene as sequestering agent by treating the pyrogallol[4]arene with Mg(NO3)2·6H2O in DMF and MeCN followed by addition with water (page 4312, 2nd col.) to obtain nanocapsules where magnesium ions are coordinated with pyrogallol[4]arene molecules (Fig. 1).
Regarding Claims 6-7, Zhang II teaches that after the addition of water, the reaction mixture is heated in the oven overnight at 100º C to afford green plate-like crystals. Hence prior to the formation (growth) of the crystals, the pyrogallol[4]arene has to solubilize in the solvent mixture used that includes water. Thus, the pyrogallol[4]arene is necessarily homogeneous in the solvent mixture that comprises water prior to the growth of the crystals. Furthermore, as the crystals form, the pyrogallol[4]arene is necessarily a heterogeneous form of the solvent mixture.

Response to Arguments
Applicant argues that in Zhang II, the growth of the crystal incorporates a significant amount of solvent in the crystal structure and that the solvent plays a crucial role in the growth of the crystals and are not interpreted as using a pyrogallarene as a sequestering agent. Applicant argues that the reference teaches treating the pyrogallarenes with DMF/MeCN and that it fails to teach a method for using a pyrogallarene into an aqueous solution. Applicant further argues that since crystallization occurs via evaporation at 100 degrees Celsius, there is no indication in Zhang which components of the solution remains in the vial when crystallization process takes place.
The Examiner disagrees. The claim broadly recites that the method for using pyrogallarene as sequestering agent is by dispensing the pyrogallarene into an aqueous solution. A skilled artisan would understand that a sequestering agent is an organic compound capable of linking metal ions or molecules together to form complex ring-like structures known as chelates. In this instance, the pyrogallarene in Zhang II is the organic compound that links with the magnesium ions and this is obtained by dispensing pyrogallarene and Mg(NO3)2·6H2O in DMF/MeCN and water followed by crystallization. Hence, the examiner maintains that Zhang II teaches the claimed method for using a pyrogallarene as a sequestering agent.

Claim(s) 1-4 and 7-9 stand rejected and claim 25 is newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adhikari (Adhikari, L. et al. “Facile, one-pot, in aqua synthesis of catalytically competent gold nanoparticles using pyrogallol[4]arene as the sole reagent” Chem. Commun., 2019, 55, 6261; Published May 14, 2019). 
Regarding Claims 1-4 and 25, Adhikari teaches a method for using the following pyrogallarenes as sequestering agent by treating the pyrogallarenes with HAuCl4 in aqueous solution to obtain pyrogallol[4]arene-capped gold nanoparticles (Scheme 1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Regarding Claim 7, based on the TEM micropgraphs in Fig. 1 of Adhikari, the pyrogallarenes nanoparticles are in heterogeneous form of the aqueous solution.
	Regarding Claims 8-9, Adhikari further teaches observing color shift as indication of the formation of pyrogallol[4]arene-capped gold nanoparticles, i.e. formation of pink-to-red solution (page 6262, col. 1).

Response to Arguments
	Applicant argues that Adhikari does not predate the earlier effective filing date as the application claims priority to provisional application 62/724,516 filed on Aug. 29, 2018.
	The examiner notes that the provisional serial number has not been entered in the correct field of the ADS 08/28/2019 and thus the priority data has not been captured. Applicant is advised to file new marked ADS inserting the provisional serial number in the correct field. 
Accordingly, the 102(a)(1) rejection is maintained.

Claim(s) 1-2 and 4-7 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa (Fujisawa, I. et al. “Glycine Betaine Recognition through Cation−π Interactions in Crystal Structures of Glycine Betaine Complexes with C-Ethyl-pyrogallol[4]arene and C-Ethyl-resorcin[4]arene as Receptors” Crystals 2013, 3, 306-314). The rejection has been set forth in the Office Action 08/17/2021 and is reiterated herein.
Regarding Claims 1-2 and 4-5, Fujisawa teaches a method for using the C-ethylpyrogallol[4]arene (PCT) as sequestering agent by treating the pyrogallol[4]arene with betaine in ethanol and water to obtain PCT-betaine complex (page 307, Fig. 1 on page 308 and page 311).
Regarding Claims 6-7, Fujisawa teaches that crystals of the PCT-betaine complex is crystallized from the solution mixing betaine aqueous solution (0.5 mol/L, 1.0 mL), PCT ethanol solution (0.05 mol/L, 2.0 mL), ethanol (1.0 mL) and water (1.0 mL) with evaporation at room temperature for about two weeks (page 311). Hence prior to the formation of the crystals, the pyrogallol[4]arene has to solubilize in the solvent mixture that includes water. Thus, the pyrogallol[4]arene is necessarily homogeneous in the solvent mixture that comprises water prior to the growth of the crystals. Furthermore, as the crystals form, the pyrogallol[4]arene is necessarily a heterogeneous form of the solvent mixture.

Response to Arguments
Applicant presents the same arguments as Zhang II by indicating that the crystal growth of crystal in Fujisawa cannot be interpreted to using pyrogallarene as a sequestering agent.
The examiner disagrees for the same reasons as Zhang II. The examiner reiterates that the claim broadly recites that the method for using pyrogallarene as sequestering agent is by dispensing the pyrogallarene into an aqueous solution. A skilled artisan would understand that a sequestering agent is an organic compound capable of linking metal ions or molecules together to form complex ring-like structures known as chelates. In this instance, the pyrogallarene in Fujisawa is the organic compound that links with the betaine (molecule) and this is obtained by dispensing betaine and pyrogallarene in ethanol and water followed by crystallization. Hence, the examiner maintains that Zhang II teaches the claimed method for using a pyrogallarene as a sequestering agent.

Claim(s) 1-2, 6-7, 10-11 and 22 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinlay (McKinlay, R. M. et al. “Supramolecular blueprint approach to metal coordinated capsules” PNAS, 2005, 102, 5944; cited in Office Action 08/17/2021).
Regarding Claims 1-2, 10-11 and 22, McKinlay teaches a method for using the C-propan-3-ol pyrogallol[4]arene as sequestering agent by treating the pyrogallol[4]arene with Cu(NO3)2.3H2O in acetone and water (page 5944, 2nd col.) to obtain capsules where copper ions are coordinated with the pyrogallol[4]arene molecules (Fig. 3).
Regarding Claims 6-7, McKinlay teaches that after the addition of water, a single red crystal is formed. Hence prior to the formation (growth) of the crystals, the pyrogallol[4]arene has to solubilize in the solvent mixture used that includes water. Thus, the pyrogallol[4]arene is necessarily homogeneous in the solvent mixture that comprises water prior to the growth of the crystals. Furthermore, as the crystals form, the pyrogallol[4]arene is necessarily a heterogeneous form of the solvent mixture.

Claim(s) 1-2, 6-7, 10-11 and 23 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalgarno (Dalgarno, S. J. et al. “Ionic dimeric pyrogallol[4]arene capsules” Chem. Commun., 2007, 3447–3449).
Regarding Claims 1-2, 4, 10-11 and 25, Dalgarno teaches a method for using the C-methylresorcin[4]arene, C-chlorobutylpyrogallol[4]arene and C-hexylpyrogallol[4]arene as sequestering agents by treating the pyrogallol[4]arene with cesium chloride in acetonitrile and water (page s449, 1st col.) to obtain nanocapsules where Cs ions are coordinated with the pyrogallol[4]arene molecules (Fig. 3).
Regarding Claims 6-7, Dalgarno teaches that after the addition of water, crystals are formed. Hence prior to the formation (growth) of the crystals, the pyrogallol[4]arene has to solubilize in the solvent mixture used that includes water. Thus, the pyrogallol[4]arene is necessarily homogeneous in the solvent mixture that comprises water prior to the growth of the crystals. Furthermore, as the crystals form, the pyrogallol[4]arene is necessarily a heterogeneous form of the solvent mixture.


Claim(s) 1-2, 6-7, 10-11 and 23 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang III (Zhang III, C. et al. “Controlled 2D Assembly of Nickel-Seamed Hexameric Pyrogallol[4]arene Nanocapsules” J. Am. Chem. Soc. 2017, 139, 2920−2923 and Supporting information pages S2-S7).
Regarding Claims 1-2, 10-11 and 23, Zhang III teaches a method for using the C-propan-3-ol pyrogallol[4]arene as sequestering agent by treating the pyrogallol[4]arene with Ni(NO3)·6H2O in DMF, acetonitrile and water (page S2) to obtain nanocapsules where nickel ions are coordinated with the pyrogallol[4]arene molecules (Figs. 2-3).
Regarding Claims 6-7, Zhang III teaches that after the addition of water, the reaction mixture is heated in the oven overnight at 100º C to afford dark green crystals. Hence prior to the formation (growth) of the crystals, the pyrogallol[4]arene has to solubilize in the solvent mixture used that includes water. Thus, the pyrogallol[4]arene is necessarily homogeneous in the solvent mixture that comprises water prior to the growth of the crystals. Furthermore, as the crystals form, the pyrogallol[4]arene is necessarily a heterogeneous form of the solvent mixture.


Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7 and 10-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Zhang II (Zhang, C. et al. “Self-assembly of magnesium-seamed hexameric pyrogallol[4]arene nanocapsules” Chem. Commun., 2017, 53, 4312). The rejection has been set forth in the Office Action 08/17/2021 and is reiterated herein.
Regarding Claims 1-4 and 10-11, Zhang II teaches a method for using the C-propylpyrogallol[4]arene as sequestering agent by treating the pyrogallol[4]arene with Mg(NO3)2·6H2O in DMF and MeCN followed by addition with water (page 4312, 2nd col.) to obtain nanocapsules where magnesium ions are coordinated with pyrogallol[4]arene molecules (Fig. 1).
Regarding Claims 6-7, Zhang II teaches that after the addition of water, the reaction mixture is heated in the oven overnight at 100º C to afford green plate-like crystals. Hence prior to the formation (growth) of the crystals, the pyrogallol[4]arene has to solubilize in the solvent mixture used that includes water. Thus, the pyrogallol[4]arene is necessarily homogeneous in the solvent mixture that comprises water prior to the growth of the crystals. Furthermore, as the crystals form, the pyrogallol[4]arene is necessarily a heterogeneous form of the solvent mixture.
Regarding Claim 12, Zhang II fails to teach that the aqueous solution is deionized and pH neutral. However, since Zhang II dispenses the pyrogallarene in water, water is known to be pH neutral. Furthermore, it is known to a skilled artisan that regular tap water comprises ions such as Na+, Ca2+, Fe2+, Cu2+, etc. and that deionization of water removes all of these charged ions. Without the use of deionized water, a skilled artisan would understand that pyrogallarene would not selectively encapsulate magnesium ions due to the presence of other metal ions. Thus, a skilled artisan would have been motivated to use deionized water in the method of Zhang II with a reasonable expectation of success in selectively encapsulating magnesium ions.
	It is thus prima facie obvious to a skilled artisan before the effective filing date of the instant invention to use aqueous solution that is deionized and with neutral pH in the method for using pyrogallarene as a sequestering agent in view of Zhang II.

Response to Arguments
Applicant’s arguments with respect to Zhang II has been addressed above.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McKinlay, R. M. et al. “Hexameric C-alkylpyrogallol[4]arene molecular capsules sustained by metal-ion coordination and hydrogen bonds” Chem. Commun., 2006, 2956–2958 (cited in Office Action 08/17/2021).
The above references teach a method for using pyrogallarenes as sequestering agent by treating the pyrogallarenes with metal ions in aqueous solution.

Allowable Subject Matter
	The subject matter of claims 13, 20-21, 24 and 26 are free of prior art. The closest prior art references have been set forth above, however, they fail to teach or suggest a method for using a pyrogallarene as a sequestering agent comprising dispensing the pyrogallarene into an aqueous solution, wherein the pyrogallarene is used as the sequestering agent for gadolinium, lead, zinc or yttrium.

Conclusion
	Claims 1-12, 22-23 and 25 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622